__________



SHARE EXCHANGE AGREEMENT
 
 


Among:




AFFINITY GOLD CORP.






And:




AMR PROJECT PERU, S.A.C.






And:




THE SHAREHOLDERS OF
AMR PROJECT PERU, S.A.C.








Notice to the Shareholder of AMR Project Peru, S.A.C.: The Shareholders of AMR
Project Peru, S.A.C. are hereby advised by each of Jensen Lunny MacInnes Law
Corporation, counsel for Affinity Gold Corp., and Affinity Gold Corp. to obtain
independent legal advice with respect to their review and execution of this
Share Exchange Agreement.


__________

 
 
 

--------------------------------------------------------------------------------

 
 
SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT is dated and made for reference effective as fully
executed on this 8th day of May, 2009.
 
BETWEEN:

AFFINITY GOLD CORP., a corporation organized under the laws of the State of
Nevada and having an address for notice and delivery located at 7950 Main
Street, Suite 217, Maple Grove, Minnesota  55311


(the “Acquirer”);
OF THE FIRST PART

AND:


AMR PROJECT PERU, S.A.C., a corporation organized under the laws of Peru and
having an address for notice and delivery located at Av. Arenales 335, Cercado,
Lima, Peru


(the “Company”);
OF THE SECOND PART


AND:


ANTONIO ROTUNDO, a shareholder of AMR Project Peru, S.A.C., having an address
for notice and delivery c/o Av. Arenales 335, Cercado, Lima, Peru


(“Antonio”);
OF THE THIRD PART


AND:


MARIO ROTUNDO, a shareholder of AMR Project Peru, S.A.C., having an address for
notice and delivery c/o Av. Arenales 335, Cercado, Lima, Peru


(“Mario”)
OF THE FOURTH PART
 
 
 

--------------------------------------------------------------------------------

 
 
(Antonio and Mario each being hereinafter singularly referred to as a “Vendor”
and collectively referred to as the “Vendors” as the context so requires);


(the Vendors, the Company and the Acquirer being hereinafter singularly also
referred to as a “Party” and collectively referred to as the “Parties” as the
context so requires).


WHEREAS:


A.                      The Company is a body corporate subsisting under and
registered pursuant to the laws of Peru;


B.                      The Company is the owner of the mining concession title
named “AMR Project” covering 500 hectares and the mining concession certificate
as evidenced by Certificate No. 7996-2006-INACC-UADA granted to the Company by
the Republic of Peru, National Institute of Concessions and Mining Cadastre on
December 11, 2006 (the “Mining Concession Rights”), which Mining Concession
Rights are located in the Inambari River Basin on the flat plains region at an
altitude greater than 1500’ and accessible by land and air, in the District of
Ayapata, Province of Carabaya, Department of Puno, Peru.


C.                      The Company is in the business of mineral exploration
and development concentrating on gold exploration (the “Company’s Business”);


D.                      The Vendors are the legal and beneficial owner of all of
the issued and outstanding shares in the capital of the Company; the particulars
of the registered and beneficial ownership of such Company Stock being set forth
in Schedule “A” which is attached hereto and which forms a material part hereof;


E.                      The Parties hereto have agreed to enter into this Share
Exchange Agreement (the “Agreement”) which formalizes, amends and replaces, in
its entirety, the Asset Purchase Agreement, dated March 2, 2009, and which
clarifies their respective duties and obligations in connection with the
acquisition by the Acquirer from the Vendors of all except one of the issued and
outstanding shares in the capital of the Company (the “Company Stock”) together
with the further development of the Company’s Business as a consequence thereof;


F.                      The exchange of Company Stock for Acquirer Stock is
intended to constitute a tax-free reorganization under Section 368 of the
Internal Revenue Code of 1986, as amended (the “Code”), or such other tax free
reorganization exemptions that may be available under the Code.
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
promises, covenants and agreements herein contained, THE PARTIES HERETO COVENANT
AND AGREE WITH EACH OTHER as follows:


 
 

--------------------------------------------------------------------------------

 
Article 1
DEFINITIONS
 
1.1                      Definitions.   For the purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
the following words and phrases shall have the following meanings:


 
(a)
“Action” has the meaning ascribed to it in Article “4.1(p)” hereinbelow;



 
(b)
“Acquirer” means Affinity Gold Corp., a corporation organized under the laws of
the State of Nevada, or any successor company, however formed, whether as a
result of merger, amalgamation or other action;



 
(c)
“Acquirer Commission Documents” has the meaning ascribed to it in Article
“4.1(m)” hereinbelow;



 
(d)
“Acquirer’s Initial Due Diligence” has the meaning ascribed to it in Article
“5.1(b)” hereinbelow;



 
(e)
“Acquirer Material Adverse Effect” means a material adverse effect on Acquirer,
a material adverse effect on the ability of the Acquirer to perform its
obligations under this Agreement or on the ability of the Acquirer to consummate
the Takeover;



 
(f)
“Acquirer’s Ratification” has the meaning ascribed to it in Article “5.1(a)”
hereinbelow;



 
(g)
“Acquirer Stock” means the 12,000,000 shares of common stock of the Acquirer to
be issued and delivered to the Vendors on a pro rata basis as the Consideration
for the Company Stock;



 
(h)
“Agreement” means this “Share Exchange Agreement” as entered into among the
Vendors, the Company and the Acquirer herein, together with any amendments
thereto and any Schedules as attached thereto;



 
(i)
“Board of Directors” means, as applicable, the respective Board of Directors of
each of the Parties hereto as duly constituted from time to time;



 
(j)
“business day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to remain closed;



 
(k)
“Business Documentation” means any and all records and other factual data and
information relating to the Company’s Business interests and assets and
including, without limitation, all plans, agreements and records which are in
the possession or control of the Vendors or the Company in that respect;



 
(l)
“Closing” has the meaning ascribed to it in Article “6.1” hereinbelow;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(m)
“Closing Date” has the meaning ascribed to it in Article “6.1” hereinbelow;



 
(n)
“Code” has the meaning ascribed to it in recital “F.” hereinabove;



 
(o)
“Commission” means the United States Securities and Exchange Commission;



 
(p)
“Company” means AMR Project Peru, S.A.C., a corporation organized under the laws
of Peru, or any successor company, however formed, whether as a result of
merger, amalgamation or other action;



 
(q)
“Company’s Assets” means all assets, contracts, mining concessions, licenses,
permits, equipment, structures, inventory, goodwill and Intellectual Property of
the Company;



 
(r)
“Company’s Business” has the meaning ascribed to it in recital “C.” hereinabove;



 
(s)
“Company’s Financial Statements” has the meaning ascribed to it in Article
“3.3(i)” hereinbelow;



 
(t)
“Company Stock” has the meaning ascribed to it in recital “E.” hereinabove; the
particulars of the registered and beneficial ownership of such Company Stock
being set forth in Schedule “A” which is attached hereto;



 
(u)
“Consideration” has the meaning ascribed to it in Article “2.2” hereinbelow;



 
(v)
“Defaulting Party” and “Non-Defaulting Party” have the meanings ascribed to them
in Article “12” hereinbelow;



 
(w)
“Encumbrances” means mortgages, liens, charges, security interests, encumbrances
and third party claims of any nature;



 
(x)
“Exchange Act” means the Securities Exchange Act of 1934, as amended;



 
(y)
“Execution Date” means the actual date of the complete execution of this
Agreement and any amendment thereto by all Parties hereto as set forth on the
front page hereof;



 
(z)
“Indemnified Party” and “Indemnified Parties” have the meanings ascribed to them
in Article “7.1” hereinbelow;



 
(aa)
“Intellectual Property” means all right and interest to all patents, patents
pending, inventions, know-how, any operating or identifying name or registered
or unregistered trademarks and trade names, all computer programs, licensed
end-user software, source codes, products and applications (and related
documentation and materials) and other works of authorship (including notes,
reports, other documents and materials, magnetic, electronic, sound or video
recordings and any other work in which copyright or similar right may subsist)
and all copyrights (registered or unregistered) therein, industrial designs
(registered or unregistered), franchises, licenses, authorities, restrictive
covenants or other industrial or intellectual property;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(ab)
“OTCBB” means the Over-the-Counter Bulletin Board;



 
(ac)
“Parties” or “Party” means, respectively, the Vendors, the Company and/or the
Acquirer hereto, as the case may be, together with their respective successors
and permitted assigns as the context so requires;



 
(ad)
“person” or “persons” means an individual, corporation, partnership, party,
trust, fund, association and any other organized group of persons and the
personal or other legal representative of a person to whom the context can apply
according to law;



 
(ae)
“Securities Act” means the Securities Act of 1933, as amended;



 
(af)
“Takeover” means that transaction or series of transactions pursuant to which
the Acquirer will acquire all of the Company Stock of the Company from the
Vendors in exchange for the issuance by the Acquirer of 12,000,000 shares of
common stock of the Acquirer and all matters necessarily ancillary thereto;



 
(ag)
“Time of Closing” means 2:00 o’clock, p.m. (New York City Time) on the Closing
Date; and



 
(ah)
“Vendors” means the shareholders of the Company who have executed this Agreement
as a Party hereto.

 
1.2                      Schedules. For the purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, the
following shall represent the Schedules which are attached to this Agreement and
which form a material part hereof:

       
Schedule
Description
       
Schedule “A”:
Company Stock and Vendors;
 
Schedule “B”
Material Contracts;
 
Schedule “C”
Mining Concession Rights and Permits
 
Schedule “D”
Encumbrances;
 
Schedule “E”
Pending, Outstanding or Unresolved Claims or Grievances; and
 
Schedule “F”
Banks and Bank Accounts.
     

 
 
 

--------------------------------------------------------------------------------

 
 
1.3                      Interpretation. For the purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

       
(a)
the words “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, section or
other subdivision of this Agreement;
       
(b)
any reference to an entity shall include and shall be deemed to be a reference
to any entity that is a permitted successor to such entity; and
       
(c)
words in the singular include the plural and words in the masculine gender
include the feminine and neuter genders, and vice versa.

 
Article 2
EXCHANGE OF SHARES
 
2.1                      Exchange by Vendors.   Subject to the terms and
conditions hereof and based upon the representations and warranties contained in
Articles “3” and “4” hereinbelow and prior satisfaction of the conditions
precedent which are set forth in Article “5” hereinbelow, the Vendors hereby
agree to assign, sell and transfer at the Closing Date (as hereinafter
determined) all of their respective rights, entitlement and interest in and to
the Company Stock to the Acquirer and the Acquirer hereby agrees to acquire all
of the Company Stock from the Vendors on the terms and subject to the conditions
contained in this Agreement.


2.2                      Consideration.   The aggregate consideration (the
“Consideration”) for all of the Company Stock will be satisfied by way of the
issuance and delivery by the Acquirer to the Vendors at the Closing Date, in
accordance with section “2.3” hereinbelow, of an aggregate of 12,000,000 shares
of common stock in the capital of the Acquirer (the “Acquirer Stock”) on a pro
rata basis in accordance with each Vendors percentage ownership in the Company.


2.3                      Resale Restrictions.   The Vendors hereby acknowledge
and agree that the Acquirer makes no representations as to any resale or other
restriction affecting the Acquirer Stock and that it is presently contemplated
that the Acquirer Stock will be issued by the Acquirer to the Vendors in
reliance upon the registration and prospectus exemptions contained in the
Securities Act, or “Regulation S” promulgated under the Securities Act which
will impose a trading restriction in the United States on the Acquirer Stock for
a period of 12 months from the Closing Date (as hereinafter determined).  In
addition, the obligation of the Acquirer to issue the Acquirer Stock pursuant to
section “2.2” hereinabove will be subject to the Acquirer being satisfied no
later than Closing Date that an exemption from applicable registration and
prospectus requirements is available under the Securities Act and all applicable
securities laws, in respect of the Vendors and related Acquirer Stock, and the
Acquirer shall be relieved of any obligation whatsoever to acquire any Company
Stock of the Vendors and to issue Acquirer Stock in respect of the Vendors where
the Acquirer reasonably determines no later than Closing Date that a suitable
exemption is not available to it.


 
 

--------------------------------------------------------------------------------

 


Article 3
REPRESENTATIONS, WARRANTIES AND COVENANTS
BY THE COMPANY AND THE VENDOR
 
3.1                      General Representations, Warranties and Covenants by
the Company and the Vendors.   In order to induce the Acquirer to enter into and
consummate this Agreement, the Company and the Vendors, jointly and severally,
represent to, warrant to and covenant with the Acquirer, with the intent that
the Acquirer will rely thereon in entering into this Agreement and in concluding
the transactions contemplated herein, that, to the best of the knowledge,
information and belief of each of the Vendors and the Company, after having made
due inquiry:


 
(a)
if a corporation, it is duly organized under the laws of its respective
jurisdiction of incorporation and is validly existing and in good standing with
respect to all statutory filings required by the applicable corporate laws;



 
(b)
it is qualified to do business in those jurisdictions where it is necessary to
fulfill its obligations under this Agreement and it has the full power and
authority to enter into this Agreement and any agreement or instrument referred
to or contemplated by this Agreement;



 
(c)
it has the requisite power, authority and capacity to own and use all of its
respective business assets and to carry on its respective business as presently
conducted by it and to fulfill its respective obligations under this Agreement;



 
(d)
the execution and delivery of this Agreement and the agreements contemplated
hereby have been duly authorized by all necessary action, corporate or
otherwise, on its respective part;



 
(e)
there are no other consents, approvals or conditions precedent to the
performance of this Agreement which have not been obtained;



 
(f)
this Agreement constitutes a legal, valid and binding obligation of it
enforceable against it in accordance with its terms, except as enforcement may
be limited by laws of general application affecting the rights of creditors;



 
(g)
no proceedings are pending for, and it is unaware of, any basis for the
institution of any proceedings leading to its respective dissolution or winding
up, or the placing of it in bankruptcy or subject to any other laws governing
the affairs of insolvent companies or persons;



 
(h)
the making of this Agreement and the completion of the transactions contemplated
hereby and the performance of and compliance with the terms hereof does not and
will not:

 
 
 

--------------------------------------------------------------------------------

 
 
 
(i)
if a corporation, conflict with or result in a breach of or violate any of the
terms, conditions or provisions of its respective organizational documents;



 
(ii)
conflict with or result in a breach of or violate any of the terms, conditions
or provisions of any law, judgment, order, injunction, decree, regulation or
ruling of any Court or governmental authority, domestic or foreign, to which it
is subject, or constitute or result in a default under any agreement, contract,
license, permit, or commitment to which it is a party;



 
(iii)
give to any party the right of termination, cancellation or acceleration in or
with respect to any agreement, contract, license or commitment to which it is a
party;



 
(iv)
give to any government or governmental authority, or any municipality or any
subdivision thereof, including any governmental department, commission, bureau,
board or administration agency, any right of termination, cancellation or
suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to it which is necessary or
desirable in connection with the conduct and operations of its respective
business and the ownership or leasing of its respective business assets; or



 
(v)
constitute a default by it, or any event which, with the giving of notice or
lapse of time or both, might constitute an event of default, under any
agreement, contract, indenture or other instrument relating to any indebtedness
of it which would give any party to that agreement, contract, indenture or other
instrument the right to accelerate the maturity for the payment of any amount
payable under that agreement, contract, indenture or other instrument; and



(i)  
neither this Agreement nor any other document, certificate or statement
furnished to the Acquirer by or on behalf of any of the Vendors or the Company
in connection with the transactions contemplated hereby knowingly or negligently
contains any untrue or incomplete statement of material fact or omits to state a
material fact necessary in order to make the statements therein not misleading
which would likely affect the decision of the Acquirer to enter into this
Agreement;



(j)  
this Agreement has been duly authorized, executed and delivered by the Vendors
and the Company and is a legal, valid and binding obligation of each of the
Vendors and the Company, enforceable against each of the Vendors and/or the
Company, as the case may be, by the Acquirer in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency and other laws
affecting the rights of creditors generally and except that equitable remedies
may be granted only in the discretion of a court of competent jurisdiction;

 
 
 

--------------------------------------------------------------------------------

 
 
(k)  
no person other than the Acquirer has any written or oral agreement or option or
any right or privilege (whether by law, pre-emptive or contractual) capable of
becoming an agreement, or option for the purchase or acquisition from the
Vendors of any of the Company Stock;



(l)  
the Company Stock is beneficially owned by the Vendors with good and marketable
title thereto free of all Encumbrances and is registered in the books of the
Company in the name of the Vendors and, without limitation thereto, none of the
Company Stock is subject to any voting trust, unanimous shareholders agreement,
other shareholders agreements, pooling agreements or voting agreements;



(m)  
upon completion of the transactions contemplated by this Agreement, all of the
Company Stock will be owned by the Acquirer as the beneficial owner of record,
with good and marketable title thereto (except for such Encumbrances as may have
been granted by the Acquirer);



(n)  
the Vendors are domiciled in Peru for purposes of Peruvian tax legislation,
which means they have physically remained in Peru for more than 183 days from
January 1, 2008 to December 31, 2008; and



(o)  
the Vendors have no information or knowledge of any fact not communicated to the
Acquirer and relating to the Company or to the Company’s Business or to the
Company Stock which, if known to the Acquirer, might reasonably be expected to
deter the Acquirer from entering into this Agreement or from completing the
transactions contemplated by this Agreement.

 
3.2                      Representations, Warranties and Covenants by the
Vendors respecting the Company Stock and the Acquirer Stock.   In order to
induce the Acquirer to enter into and consummate this Agreement, the Vendors
hereby represent to, warrant to and covenant with the Acquirer, with the intent
that the Acquirer will also rely thereon in entering into this Agreement and in
concluding the transactions contemplated herein, that, to the best of the
knowledge, information and belief of the Vendors, after having made due inquiry:


 
(a)
the Vendors have good and marketable title to and are the legal and beneficial
owner of all of the Company Stock, and each share of the Company Stock is fully
paid and non-assessable and is free and clear of liens, charges, encumbrances,
pledges, mortgages, hypothecations, security interests and adverse claims of any
and all nature whatsoever and including, without limitation, options,
pre-emptive rights and other rights of acquisition in favor of any person,
whether conditional or absolute;



 
(b)
the Vendors have the power and capacity to own and dispose of the Company Stock,
and the Company Stock is not subject to any voting or similar arrangement;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
there are no actions, suits, proceedings or investigations (whether or not
purportedly against or on behalf of the Vendors or the Company), pending or
threatened, which may affect, without limitation, the rights of the Vendors to
transfer any of the Company Stock to the Acquirer at law or in equity, or before
or by any federal, state, provincial, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, and, without limiting the generality of the foregoing, there are no
claims or potential claims under any relevant family relations legislation or
other equivalent legislation affecting the Company Stock.  In addition, the
Vendors are not now aware of any existing ground on which any such action, suit
or proceeding might be commenced with any reasonable likelihood of success;



 
(d)
no other person, firm or corporation has any agreement, option or right capable
of becoming an agreement for the purchase of any of the Company Stock;



 
(e)
the Vendors acknowledge that the Acquirer Stock will be issued under certain
exemptions from the registration and prospectus filing requirements otherwise
applicable under the Securities Act, and that, as a result, the Vendors may be
restricted from using most of the remedies that would otherwise be available to
the Vendors, the Vendors will not receive information that would otherwise be
required to be provided to the Vendors and the Acquirer is relieved from certain
obligations that would otherwise apply to the Acquirer, in either case, under
applicable securities legislation;



 
(f)
the Vendors have not received, nor have the Vendors requested nor do the Vendors
require to receive, any offering memorandum or a similar document describing the
business and affairs of the Acquirer in order to assist the Vendors in entering
into this Agreement and in consummating the transactions contemplated herein;



 
(g)
the Vendors acknowledge and agree that the Acquirer Stock has not been and will
not be qualified or registered under the securities laws of the United States or
any other jurisdiction and, as such, the Vendors may be restricted for a period
of at least 12 months from selling or transferring such Acquirer Stock under
applicable law;



 
(h)
the Vendors are resident in the jurisdiction as set forth under the Vendors’
address in Schedule “A” which is attached hereto, and that all negotiations and
other acts in furtherance of the execution and delivery of this Agreement by the
Vendors in connection with the transactions contemplated herein have taken place
and will take place solely in such jurisdiction or in the state of Nevada; and



 
(i)
the Company Stock has been issued in accordance with all applicable securities
and corporate legislation and policies.

 
 
 

--------------------------------------------------------------------------------

 
3.3                      Additional Representations, Warranties and Covenants by
the Company.  In order to induce the Acquirer to enter into and consummate this
Agreement, the Company hereby represents to, warrants to and covenants with the
Acquirer, with the intent that the Acquirer will also rely thereon in entering
into this Agreement and in concluding the transactions contemplated herein,
that, to the best of the knowledge, information and belief of the Company, after
having made due inquiry:


Corporate Status of the Company


(a)  
the Company is a company with limited liability duly and properly organized and
validly subsisting under the laws of Peru being the only jurisdiction where it
is required to be registered for the purpose of enabling it to carry on its
business and own its property as presently carried on and owned;



(b)  
the Company has good and sufficient power, authority and right to own or lease
its property, to enter into this Agreement and to perform its obligations
hereunder;



Options


(c)  
no person has any agreement or option or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement, including
convertible securities, warrants or convertible obligations of any nature, for
the purchase, subscription, allotment or issuance of any unissued shares or
other securities of the Company;



Title to Personal Property and Other Property


(d)  
the property and assets of the Company are, and between the date hereof and the
Closing Date (as hereinafter determined), will be, owned beneficially by the
Company with good and marketable title thereto, free and clear of all
Encumbrances save as previously disclosed to the Acquirer;



(e)  
the Company is the rightful and legal owner of the Mining Concession Rights,
free and clear of all liens, charges, pledges, security interests and claims of
others, and no taxes, payments or fees are due in respect of any part of the
Mining Concession Rights, and the Company has free and unimpeded right to the
Mining Concession Rights;



(f)  
there has not been any default in any obligation to be performed relating to the
Mining Concession Rights;



Intellectual Property


(g)  
neither the Vendors nor the Company are aware of a claim of any infringement or
breach of any industrial or intellectual property rights of any other person by
the Company, nor have the Vendors or the Company received any notice that the
conduct of the Company’s Business infringes or breaches any industrial or
intellectual property rights of any other person, and neither the Vendors nor
the Company, after due inquiry, have any knowledge of any infringement or
violation of any of their rights or the rights of the Company in the
Intellectual Property;

 
 
 

--------------------------------------------------------------------------------

 
 
(h)  
the conduct of the Company’s Business does not infringe upon the patents, trade
marks, licenses, trade names, business names, copyright or other industrial or
intellectual property rights, domestic or foreign, of any other person;



Financial Statements


(i)  
the Company’s Financial Statements for the fiscal year ended December 31, 2008
which audit shall be ended no later than Closing Date, and unaudited Financial
Statements for the three month period ended March 31, 2009 have been prepared in
accordance with Peruvian GAAP, are correct and complete and present fairly the
assets, liabilities (whether accrued, absolute, contingent or otherwise) and
financial condition of the Company as at the respective dates of and for the
respective periods covered by the Company’s Financial Statements;



(j)  
for any period up to the Time of Closing the Company will not have any debts or
liabilities whatsoever (whether accrued, absolute or contingent or otherwise),
including any liabilities for federal, state, provincial, sales, excise, income,
corporate or any other taxes of the Company except for;



 
(i)
the debts and liabilities disclosed on, provided for or included in the balance
sheet forming a part of the most recent of the Company’s Financial Statements;



 
(ii)
debts or liabilities disclosed in this Agreement or any Schedule hereto; and



 
(iii)
liabilities incurred by the Company in the ordinary course of the Company’s
Business subsequent to the date of the balance sheet referred to in the
Company’s Financial Statements;



Books and Records


(k)  
the books and records of the Company fairly and correctly set out and disclose,
in all material respects, in accordance with Peruvian GAAP, the financial
condition of the Company as of the date of this Agreement and all material
financial transactions of the Company have been accurately recorded in such
books and records;



 
 

--------------------------------------------------------------------------------

 
Corporate Records


(l)  
the Corporate records and minute books of the Company contain complete and
accurate minutes, (duly signed by the chairman and/or secretary of the
appropriate meeting) of all meetings of shareholders of the Company since its
date of incorporation;



(m)  
the share certificate records, the securities register, and the list of officers
for the Company are contained in the  relevant corporate book and/or in the
documents of incorporation and are complete and accurate in all respects;



Officers


(n)  
the present are officers of the Company are as follows:

         
Name
Position
     
 
   
Antonio Rotundo
Subordinated General Manager
           
Mario Rotundo
General Manager
         

(o)  
neither this Agreement nor any document, schedule, list, certificate,
declaration under oath or written statement now or hereafter furnished by the
Vendors or the Company to the Acquirer in connection with the transactions
contemplated by this Agreement contains or will contain any untrue statement or
representation of a material fact on the part of the Vendors or the Company, or
omits or will omit on behalf of the Vendors or the Company to state a material
fact necessary to make any such statement or representation therein or herein
contained not misleading.

 
3.4                      Survival of the Representations, Warranties and
Covenants by each of the Vendors and the Company.   To the extent they have not
been fully performed at or prior to the Time of Closing, each and every
representation and warranty of the Vendors or the Company contained in this
Agreement and any agreement, instrument, certificate or other document executed
or delivered pursuant to this Agreement shall:


 
(a)
be true and correct on and as of the Closing Date with the same force and effect
as though made or given on the Closing Date;



 
(b)
remain in full force and effect notwithstanding any investigations conducted by
or on behalf of the Acquirer; and



 
(c)
all representations and warranties made or given prior to and at the Closing
Date shall survive, as made on such dates, the completion of the transactions
contemplated by this Agreement until the second anniversary of the Closing Date
and shall continue in full force and effect for the benefit of the Acquirer
during that period, except that:

 
 
 

--------------------------------------------------------------------------------

 
 
 
(i)
the representations and warranties set out in section 3.2(a) to and including
3.2(i) above shall survive and continue in full force and effect without
limitation of time; and



 
(ii)
a claim for any breach of any of the representations and warranties contained in
this Agreement or in any agreement, instrument, certificate or other document
executed or delivered pursuant hereto involving fraud or fraudulent
misrepresentation may be made at any time following the Closing Date, subject
only to applicable limitation periods imposed by law.



 
(d)
to the extent they have not been fully performed at or prior to the Time of
Closing, each and every covenant of the Vendors contained in this Agreement and
any agreement, instrument, certificate or other document executed or delivered
pursuant to this Agreement shall survive the completion of the transactions
contemplated by this Agreement and, notwithstanding such completion, shall
continue in full force and effect for the benefit of the Acquirer.

 
Article 4
WARRANTIES, REPRESENTATIONS AND COVENANTS BY THE ACQUIRER
 
4.1                      Warranties, Representations and Covenants by the
Acquirer.  In order to induce the Vendors and the Company to enter into and
consummate this Agreement, the Acquirer hereby warrants to, represents to and
covenants with each of the Vendors and the Company, with the intent that each of
the Vendors and the Company will rely thereon in entering into this Agreement
and in concluding the transactions contemplated herein, that, to the best of the
knowledge, information and belief of the Acquirer, after having made due
inquiry:


Corporate Status of the Acquirer


(a)  
the Acquirer is a company with limited liability duly and properly incorporated,
organized and validly subsisting under the laws of the State of Nevada being the
only jurisdiction where it is required to be registered for the purpose of
enabling it to carry on its business and own its property as presently carried
on and owned;



(b)  
the Acquirer has good and sufficient power, authority and right to own or lease
its property, to enter into this Agreement and to perform its obligations
hereunder;



Authorization


(c)  
this Agreement has been duly authorized, executed and delivered by the Acquirer
and is a legal, valid and binding obligation of the Acquirer, enforceable
against the Acquirer, as the case may be, by the Vendors and/or the Company in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency and other laws affecting the rights of creditors generally and except
that equitable remedies may be granted only in the discretion of a court of
competent jurisdiction;

 
 
 

--------------------------------------------------------------------------------

 
 
Share Capital


 
(d)
the authorized capital of the Acquirer currently consists of 2,700,000,000
shares of common stock with a par value of $0.001 per share of which 65,545,8755
shares of common stock of the Acquirer have been duly issued and are outstanding
as fully paid and non-assessable, and 10,000,000 shares of preferred stock with
a par value of $0.001 per share of which nil shares of preferred stock of the
Acquirer have been issued.  There are not any bonds, debentures, notes or other
indebtedness of Acquirer having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
holders of the Acquirer’s common stock may vote;



 
(e)
all of the issued and outstanding shares of common stock of the Acquirer are
listed and posted for trading on the OTCBB;



 
(f)
the Acquirer will allot and issue the Acquirer Stock on the Closing Date in
accordance with sections “2.2” and “2.3” hereinabove as duly authorized, fully
paid and non-assessable in the capital of the Acquirer, free and clear of all
actual or threatened liens, charges, security interests, options, encumbrances,
voting agreements, voting trusts, demands, limitations and restrictions of any
nature whatsoever, other than hold periods or other restrictions imposed under
applicable securities legislation or by securities regulatory authorities;



Options


 
(g)
other than the 2,200,000 stock options granted to the Acquirer’s officers and
directors, no person has any agreement or option or any right or privilege
(whether by law, pre-emptive or contractual) capable of becoming an agreement,
including convertible securities, warrants or convertible obligations of any
nature, for the purchase, subscription, allotment or issuance of any unissued
shares or other securities of the Acquirer;



Directors and Officers


(h)  
the present directors and officers of the Acquirer are as follows:

        Name Position      
 
Antonio Rotundo
President, CEO, CFO and Director

 
Corey Sandberg
Secretary, Treasurer & Director

 
Paul Antoniazzi
Director

 
Johnny Lian
Director



 
 

--------------------------------------------------------------------------------

 
Taxes


(i)  
the Acquirer has filed all tax returns that it was required to file under
applicable laws and regulations.  All such tax returns, if any were filed, were
correct and complete in all respects.  All taxes due and owing by Acquirer or
any of its subsidiaries have been fully and timely paid.  Neither Acquirer nor
any of its subsidiaries currently is the beneficiary of any extension of time
within which to file any tax return.  No claim has ever been made by an
authority in a jurisdiction where Acquirer does not file tax returns that
Acquirer is or may be subject to taxation by that jurisdiction.  There are no
liens for taxes (other than taxes not yet due and payable) upon any of the
assets of Acquirer or any of its subsidiaries;



(j)  
no foreign, federal, state, or local tax audits or administrative or judicial
tax proceedings are pending or being conducted with respect to
Acquirer.  Acquirer has not received from any foreign, federal, state, or local
taxing authority (including jurisdictions where Acquirer has not filed tax
returns) any (i) notice indicating an intent to open an audit or other review,
(ii) request for information related to tax matters, or (iii) notice of
deficiency or proposed adjustment for any amount of tax proposed, asserted, or
assessed by any taxing authority against Acquirer.  Acquirer has delivered to
Vendors correct and complete copies of all income tax returns filed, if any, and
all examination reports, and statements of deficiencies assessed against or
agreed to by Acquirer or any of its subsidiaries that have been received;

 
No Conflicts; Consents


(k)  
the execution and delivery by Acquirer of this Agreement, does not, the issuance
of the Acquirer Stock and its delivery to the Vendors will not, and the
consummation of the Takeover and compliance with the terms hereof and thereof
will not, conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
lien upon any of the properties or assets of Acquirer under, any provision of
(i) the Acquirer Charter or Bylaws, (ii) any material contract to which Acquirer
is a party or by which any of its properties or assets is bound or (iii) any
material judgment or material law applicable to Acquirer or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have an Acquirer Material Adverse Effect;



 
 

--------------------------------------------------------------------------------

 
(l)  
no Consent of, or registration, declaration or filing with, or permit from, any
governmental entity is required to be obtained or made by or with respect to
Acquirer in connection with the execution, delivery and performance of this
Agreement or the consummation of the Takeover, except for the filing of Articles
of Exchange with the Nevada Secretary of State, if required;



Commission Documents; Undisclosed Liabilities


(m)  
the Acquirer Stock is not currently registered pursuant to Section 12(b) or
12(g) of the Exchange Act, but Acquirer has filed all reports, schedules, forms,
statements and other documents required to be filed by Acquirer with the
Commission pursuant to the reporting requirements of the Exchange Act, including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of
the foregoing, including filings incorporated by reference therein, the
“Acquirer Commission Documents”);



(n)  
except as set forth in the Acquirer Commission Documents, Acquirer has no
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) required by US GAAP to be set forth on a balance sheet of Acquirer
or in the notes thereto that are not so set forth.  As of the date hereof and up
to the Time of Closing the Acquirer will not have any debts or liabilities
whatsoever (whether accrued, absolute, contingent or otherwise), including any
liabilities for federal, state, provincial, sales, excise, income, corporate or
any other taxes of the Acquirer except for;



 
(i)
the debts and liabilities disclosed on, provided for or included in the Acquirer
Commission Documents;



 
(ii)
debts or liabilities disclosed in this Agreement or any Schedule hereto; and



 
(iii)
liabilities incurred by the Acquirer in the ordinary course of business and in
relation to this Agreement subsequent to the date of the most recent balance
sheet referred to in the Acquirer Commission Documents;



Books and Records


(o)  
the books and records of the Acquirer fairly and correctly set out and disclose,
in all material respects, in accordance with US GAAP, the financial condition of
the Acquirer as of the date of this Agreement and all material financial
transactions of the Acquirer have been accurately recorded in such books and
records;



Litigation


(p)  
except as disclosed in the Acquirer Commission Documents, there is no action,
suit, inquiry, notice of violation, proceeding (including any partial proceeding
such as a deposition) or investigation pending or threatened in writing against
or affecting the Acquirer, any subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency,
regulatory authority (federal, state, county, local or foreign), stock market,
stock exchange or trading facility (“Action”) which (i) adversely affects or
challenges the legality, validity or enforceability of either this Agreement or
the Acquirer Stock or (ii) could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in an
Acquirer Material Adverse Effect.  Neither the Acquirer nor any director or
officer thereof (in his capacity as such), is or has been the subject of any
Action involving a claim or violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty;



 
 

--------------------------------------------------------------------------------

 
Real, Personal and Intellectual Property


(q)  
Acquirer does not own any real property.  Acquirer has good title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its business;



(r)  
there are no claims pending or, to the knowledge of Acquirer, threatened that
Acquirer is infringing or otherwise adversely affecting the rights of any person
with regard to any Intellectual Property right;



Labor Matters


(s)  
there are no collective bargaining or other labor union agreements to which
Acquirer is a party or by which it is bound;



Certain Registration Matters


(t)  
except as specified in the Acquirer Commission Documents, Acquirer has not
granted or agreed to grant to any person any rights (including “piggy-back”
registration rights) to have any securities of Acquirer registered with the
Commission or any other governmental authority that have not been satisfied;



Full Disclosure


(u)  
the Acquirer has no information or knowledge of any fact not communicated to the
Vendors and the Company and relating to the Acquirer or to the Acquirer’s
business or to its issued and outstanding securities which, if known to the
Vendors and/or the Company, might reasonably be expected to deter the Vendors
and/or the Company from entering into this Agreement or from completing the
transactions contemplated by this Agreement.



Accuracy of Warranties


(v)  
neither this Agreement nor any document, schedule, list, certificate,
declaration under oath or written statement now or hereafter furnished by the
Acquirer to the Vendors or the Company in connection with the transactions
contemplated by this Agreement contains or will contain any untrue statement or
representation of a material fact on the part of the Acquirer, or omits or will
omit on behalf of the Acquirer to state a material fact necessary to make any
such statement or representation therein or herein contained not misleading.

 
 
 

--------------------------------------------------------------------------------

 
4.2                      Survival of the Representations, Warranties and
Covenants by the Acquirer.  To the extent they have not been fully performed at
or prior to the Time of Closing, each representation and warranty of the
Acquirer contained in this Agreement or in any document, instrument, certificate
or undertaking given pursuant hereto shall:


(a)  
be true and correct on and as of the Closing Date with the same force and effect
as though made or given on the Closing Date;



(b)  
remain in full force and effect notwithstanding any investigations conducted by
or on behalf of the Company and/or Vendors, and



(c)  
survive the completion of the transactions contemplated by this Agreement until
the second anniversary of the Closing Date and shall continue in full force and
effect for the benefit of the Vendors and the Company during that period, except
that a claim for any breach of any of the representations and warranties
contained in this Agreement or in any agreement, instrument, certificate or
other document executed or delivered pursuant hereto involving fraud or
fraudulent misrepresentation may be made at any time following the Closing Date,
subject only to applicable limitation periods imposed by law.
   
(d)  
  To the extent they have not been fully performed at or prior to the Time of
Closing, each and every covenant of the Acquirer contained in this Agreement and
any agreement, instrument, certificate or other document executed or delivered
pursuant to this Agreement shall survive the completion of the transactions
contemplated by this Agreement and, notwithstanding such completion, shall
continue in full force and effect for the benefit of the Vendors and the
Company.

 
Article 5
CONDITIONS PRECEDENT TO CLOSING
 
5.1                      Parties’ Conditions Precedent prior to the Closing
Date.  All of the rights, duties and obligations of each of the Parties hereto
under this Agreement are subject to the following conditions precedent for the
exclusive benefit of each of the Parties to be fulfilled in all material aspects
in the reasonable opinion of each of the Parties or to be waived by each or any
of the Parties, as the case may be, as soon as possible after the Execution
Date; however, unless specifically indicated as otherwise, not later than the
Time of Closing:


 
(a)
the specific ratification of the terms and conditions of this Agreement by the
Board of Directors of the Acquirer within five business days of the due and
complete execution of this Agreement by each of the Parties hereto (the
“Acquirer’s Ratification”);

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
the completion by the Acquirer of an initial due diligence and operations review
of the Company’s Business and operations within thirty (30) calendar days after
the Acquirer’s Ratification (the “Acquirer’s Initial Due Diligence”);

 
5.2                      Parties’ Waiver of Conditions Precedent.   The
conditions precedent set forth in section “5.1” hereinabove are for the
exclusive benefit of each of the Parties hereto and may be waived by each of the
Parties in writing and in whole or in part at or prior to the Time of Closing.
 
5.3                      The Vendors’ and the Company’s Conditions
Precedent.   The acquisition of the Company Stock is subject to the following
terms and conditions for the exclusive benefit of the Vendors and the Company,
to be fulfilled or performed at or prior to the Time of Closing:


 
(a)
the representations and warranties of the Acquirer contained in this Agreement
shall be true and correct in all material respects at the Time of Closing, with
the same force and effect as if such representations and warranties were made at
and as of such time;



 
(b)
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by the Acquirer at or before the Time of Closing shall have been
complied with or performed in all material respects;



 
(c)
there shall have been obtained, from all appropriate federal, provincial,
municipal or other governmental or administrative bodies, such licenses,
permits, consents, approvals, certificates, registrations and authorizations as
are required by law, if any, to be obtained by the Acquirer to permit the
issuance and delivery of the Acquirer Stock to the Vendors contemplated hereby;



 
(d)
no legal or regulatory action or proceeding shall be pending or threatened by
any person to enjoin, restrict or prohibit the acquisition of the Company Stock
contemplated hereby;



 
(e)
on or prior to the Closing, the Acquirer shall take all action necessary to
cause Antonio Rotundo to execute an agreement with the Acquirer regarding a
forfeiture of a certain amount of shares upon the occurrence of specified
events.



If any of the conditions contained in this section 5.3 shall not be performed or
fulfilled at or prior to the Time of Closing to the satisfaction of the Vendors
and the Company, acting reasonably, the Vendors and/or the Company may, by
notice to the Acquirer, terminate this Agreement and the obligations of the
Vendors, the Company and the Acquirer under this Agreement, other than the
obligations contained in Article 8 hereinbelow, shall be terminated, provided
that the Vendors and the Company may also bring an action pursuant to Article 7
against the Acquirer for damages suffered by the Vendors and/or the Company
where the non-performance or non-fulfillment of the relevant condition is as a
result of a breach of covenant, representation or warranty by the Acquirer.  Any
such condition may be waived in whole or in part by the Vendors and the Company
in writing without prejudice to any claims it may have for breach of covenant,
representation or warranty.


 
 

--------------------------------------------------------------------------------

 


5.4                      Acquirer’s Conditions Precedent prior to the Closing
Date.  The acquisition of the Company Stock is subject to the following terms
and conditions for the exclusive benefit of the Acquirer, to be fulfilled or
performed at or prior to the Time of Closing:


 
(a)
the representations and warranties of the Vendors and the Company contained in
this Agreement shall be true and correct at the Time of Closing, with the same
force and effect as if such representations and warranties were made at and as
of such time;



 
(b)
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by the Vendors and the Company at or before the Time of Closing
shall have been complied with or performed in all material respects;



 
(c)
there shall have been obtained, from all appropriate federal, provincial,
municipal or other governmental or administrative bodies, such licenses,
permits, consents, approvals, certificates, registrations and authorizations as
are required to be obtained, if any, by the Vendors and the Company to permit
the change of ownership of the Company Stock contemplated hereby;



 
(d)
there shall have been no material adverse changes in the condition (financial or
otherwise), assets, liabilities, operations, earnings, the Company’s Business or
prospects of the Company since the date of the Company’s Financial Statements;



 
(e)
no legal or regulatory action or proceeding shall be pending or threatened by
any person to enjoin, restrict or prohibit the acquisition of the Company Stock
contemplated hereby; and



 
(f)
no material damage by fire or other hazard to the whole or any material part of
the property or assets of the Company shall have occurred from the date hereof
to the Time of Closing.



If any of the conditions contained in this section 5.4 shall not be performed or
fulfilled at or prior to the Time of Closing to the satisfaction of the
Acquirer, acting reasonably, the Acquirer may, by notice to the Vendors and the
Company, terminate this Agreement and the obligations of the Vendors, the
Company and the Acquirer under this Agreement, other than the obligations set
forth in Article 8, shall be terminated, provided that the Acquirer may also
bring an action pursuant to Article 7 against the Vendors and/or the Company for
damages suffered by the Acquirer where the non-performance or non-fulfillment of
the relevant condition is as a result of a breach of covenant, representation or
warranty by the Vendors or the Company.  Any such condition may be waived in
whole or in part by the Acquirer without prejudice to any claims it may have for
breach of covenant, representation or warranty.


 
 

--------------------------------------------------------------------------------

 


Article 6
CLOSING AND EVENTS OF CLOSING
 
6.1                      Closing and Closing Date.   The closing (the “Closing”)
of the acquisition of the Company Stock and the issuance and delivery of the
Acquirer Stock, as contemplated in the manner as set forth in Article “2”
hereinabove, together with all of the transactions contemplated by this
Agreement shall occur on June 15, 2009 (the “Closing Date”), or on such earlier
or later Closing Date as may be agreed to in advance and in writing by each of
the Parties hereto, and will be closed at the offices of solicitors for the
Acquirer, Jensen Lunny MacInnes Law Corporation located at 555 W. Hastings St.,
Suite 2550, Vancouver, BC, Canada  V6B 4N5, at 2:00 p.m. (New York City time)
(11:00 am Vancouver Time) on the Closing Date.
 
6.2                      Latest Closing Date.   If the Closing Date has not
occurred by June 30, 2009 subject to an extension as may be mutually agreed to
by the Parties for a maximum of 14 days per extension, then the Acquirer and the
Vendors shall each have the option to terminate this Agreement by delivery of
written notice to the other Party.  Upon delivery of such notice, this Agreement
shall cease to be of any force and effect except for Article “8” hereinbelow,
which shall remain in full force and effect notwithstanding the termination of
this Agreement.
 
6.3                      Documents to be delivered by the Company and the
Vendors prior to the Closing Date.   Not later than the Closing Date, and in
addition to the documentation which is required by the agreements and conditions
precedent which are set forth hereinabove, the Company and the Vendors shall
also execute and deliver or cause to be delivered to Acquirer’s counsel all such
other documents, resolutions and instruments as may be necessary, in the opinion
of counsel for the Acquirer, acting reasonably, to complete all of the
transactions contemplated by this Agreement and including, without limitation,
the necessary transfer of all of the Company Stock to the Acquirer free and
clear of all liens, security interests, charges and encumbrances, and in
particular including, but not being limited to, the following materials:


 
(a)
all documentation as may be necessary and as may be required by the solicitors
for the Acquirer, acting reasonably, to ensure that all of the Company Stock has
been transferred, assigned and are registerable in the name of and for the
benefit of the Acquirer under all applicable corporate and securities laws;



 
(b)
certificates representing the Company Stock registered in the name of the
Vendors, duly endorsed for transfer to the Acquirer and/or irrevocable stock
powers transferring the Company Stock to the Acquirer;

 
 
 

--------------------------------------------------------------------------------

 
 
(c)
certificates representing the Company Stock registered in the name of the
Acquirer;



 
(d)
a certified copy of the resolutions of the shareholders, if necessary, of the
Company authorizing the transfer by the Vendors to the Acquirer of the Company
Stock;



 
(e)
a copy of all corporate records and books of account of the Company and
including, without limiting the generality of the foregoing, a copy of all
minute books, share register books, and share certificate books of the Company;



 
(f)
a copy of the audited Company’s Financial Statements for the fiscal year ended
December 31, 2008, and unaudited Financial Statements for the three month period
ended March 31, 2009;



 
(g)
all remaining Business Documentation; and



 
(h)
all such other documents and instruments as the Acquirer’s solicitors may
reasonably require.

 
6.4                      Documents to be delivered by the Acquirer prior to the
Closing Date.  Not later than the Closing Date, and in addition to the
documentation which is required by the agreements and conditions precedent which
are set forth hereinabove, the Acquirer shall also execute and deliver or cause
to be delivered to the Company’s and the Vendors’ counsel, all such other
documents, resolutions and instruments that may be necessary, in the opinion of
counsel for the Company and the Vendors, acting reasonably, to complete all of
the transactions contemplated by this Agreement and including, without
limitation, the necessary acceptance of the transfer of all of the Acquirer
Stock to the Vendors free and clear of all liens, charges and encumbrances, and
in particular including, but not being limited to, the following materials:


 
(a)
a copy of the resolutions of the directors of the Acquirer providing for the
approval and ratification of all of the transactions contemplated hereby;



 
(b)
certificates representing the Acquirer Stock issued to the Vendors in accordance
with sections “2.2” and “2.3” hereinabove; and



 
(c)
all such other documents and instruments as the Company’s and the Vendors’
respective solicitors may reasonably require.



Article 7
INDEMNIFICATION AND LEGAL PROCEEDINGS

 
7.1                      Indemnification.   The Parties hereto agree to
indemnify and save harmless the other Parties hereto and including, where
applicable, their respective affiliates, directors, officers, employees and
agents (each such party being an “Indemnified Party”) harmless from and against
and agree to be liable for any and all losses, claims, actions, suits,
proceedings, damages, liabilities or expenses of whatever nature or kind,
including any investigation expenses incurred by any Indemnified Party, to which
an Indemnified Party may become subject due to a breach or failure to comply
with an obligation by a Party under the terms and conditions of this Agreement.


 
 

--------------------------------------------------------------------------------

 


7.2                      No Indemnification.   This indemnity will not apply in
respect of an Indemnified Party in the event and to the extent that a court of
competent jurisdiction in a final judgment shall determine that the Indemnified
Party was grossly negligent or guilty of willful misconduct.
 
7.3                      Claim of Indemnification.   The Parties hereto agree to
waive any right they might have of first requiring the Indemnified Party to
proceed against or enforce any other right, power, remedy, security or claim
payment from any other person before claiming this indemnity.
 
7.4                      Notice of Claim.   In case any action is brought
against an Indemnified Party in respect of which indemnity may be sought against
any of the Parties hereto, the Indemnified Party will give the relevant Party
hereto prompt written notice of any such action of which the Indemnified Party
has knowledge and such Party will undertake the investigation and defense
thereof on behalf of the Indemnified Party, including the prompt consulting of
counsel acceptable to the Indemnified Party affected and the payment of all
expenses.  Failure by the Indemnified Party to so notify shall not relieve any
Party hereto of such Party’s obligation of indemnification hereunder unless (and
only to the extent that) such failure results in a forfeiture by any Party
hereto of substantive rights or defenses.
 
7.5                      Settlement.   No admission of liability and no
settlement of any action shall be made without the consent of each of the
Parties hereto and the consent of the Indemnified Party affected, such consent
not to be unreasonably withheld.
 
7.6                      Legal Proceedings.   Notwithstanding that the relevant
Party hereto will undertake the investigation and defense of any action, an
Indemnified Party will have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel will be at the expense of the Indemnified Party unless:


 
(a)
such counsel has been authorized by the relevant Party hereto;



 
(b)
the relevant Party hereto has not assumed the defense of the action within a
reasonable period of time after receiving notice of the action;



 
(c)
the named parties to any such action include that any Party hereto and the
Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party hereto and the Indemnified Party; or

 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)
there are one or more legal defenses available to the Indemnified Party which
are different from or in addition to those available to any Party hereto.



7.7                      Contribution.   If for any reason other than the gross
negligence or bad faith of the Indemnified Party being the primary cause of the
loss claim, damage, liability, cost or expense, the foregoing indemnification is
unavailable to the Indemnified Party or insufficient to hold them harmless, the
relevant Party hereto shall contribute to the amount paid or payable by the
Indemnified Party as a result of any and all such losses, claim, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by any Party hereto on the one hand and the
Indemnified Party on the other, but also the relative fault of the Parties and
other equitable considerations which may be relevant.  Notwithstanding the
foregoing, the relevant Party hereto shall in any event contribute to the amount
paid or payable by the Indemnified Party, as a result of the loss, claim,
damage, liability, cost or expense (other than a loss, claim, damage, liability,
cost or expenses, the primary cause of which is the gross negligence or bad
faith of the Indemnified Party), any excess of such amount over the amount of
the fees actually received by the Indemnified Party hereunder.
 
Article 8
NON-DISCLOSURE



8.1                      Public Announcements and Disclosure to Regulatory
Authorities.   All information relating to the Agreement and the transaction
contemplated therein shall be treated as confidential and no public disclosure
shall be made by any Party without the prior approval of the Company and the
Acquirer.  Notwithstanding the provisions of this Article, the Parties hereto
agree to make such public announcements and disclosure to the Regulatory
Authorities of this Agreement promptly upon its execution all in accordance with
the requirements of applicable securities legislation and regulations.


Article 9
ASSIGNMENT AND AMENDMENT



9.1                      Assignment.   Save and except as provided herein, no
Party hereto may sell, assign, pledge or mortgage or otherwise encumber all or
any part of its respective interest herein without the prior written consent of
all of the other Parties hereto.


9.2                      Amendment.   This Agreement and any provision thereof
may only be amended in writing and only by duly authorized signatories of each
of the respective Parties hereto.


Article 10
FORCE MAJEURE



10.1                      Events.   If any Party hereto is at any time prevented
or delayed in complying with any provisions of this Agreement by reason of
strikes, walk-outs, labor shortages, power shortages, fires, wars, acts of God,
earthquakes, storms, floods, explosions, accidents, protests or demonstrations
by environmental lobbyists or native rights groups, delays in transportation,
breakdown of machinery, inability to obtain necessary materials in the open
market, unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then the time limited for the performance by that Party of its
respective obligations hereunder shall be extended by a period of time equal in
length to the period of each such prevention or delay.


 
 

--------------------------------------------------------------------------------

 


10.2                      Notice.   A Party shall, within seven calendar days,
give notice to the other Parties of each event of force majeure under section
“10.1” hereinabove, and upon cessation of such event shall furnish the other
Parties with notice of that event together with particulars of the number of
days by which the obligations of that Party hereunder have been extended by
virtue of such event of force majeure and all preceding events of force majeure.
 
Article 11
ARBITRATION

 
11.1                      Arbitration.  The Parties agree that all
controversies, claims, disputes and matters in question arising out of, or
related to, this Agreement, the performance under this Agreement, the breach of
this Agreement or any other matter or claim whatsoever shall be decided by
binding arbitration before the American Arbitration Association, utilizing the
Commercial Arbitration Rules.  Venue for any arbitration between the Parties
shall be had and is mandatory in New York, New York to the exclusion of all
other places of venue, for all matters that arise under this Agreement.
 
Article 12
DEFAULT AND TERMINATION

 
12.1                      Default.   The Parties hereto agree that if any Party
hereto is in default with respect to any of the provisions of this Agreement
(herein called the “Defaulting Party”), the non-defaulting Party (herein called
the “Non-Defaulting Party”) shall give notice to the Defaulting Party
designating such default, and within 10 calendar days after its receipt of such
notice, the Defaulting Party shall either:


 
(a)
cure such default, or commence proceedings to cure such default and prosecute
the same to completion without undue delay; or



 
(b)
give the Non-Defaulting Party notice that it denies that such default has
occurred and that it is submitting the question to arbitration as herein
provided.

 
12.2                      Arbitration.   If arbitration is sought, a Party shall
not be deemed in default until the matter shall have been determined finally by
appropriate arbitration under the provisions of Article “11” hereinabove.
 
 
 

--------------------------------------------------------------------------------

 
12.3                      Curing the Default.   If:


 
(a)
the default is not so cured or the Defaulting Party does not commence or
diligently proceed to cure the default; or



 
(b)
arbitration is not so sought; or



 
(c)
the Defaulting Party is found in arbitration proceedings to be in default, and
fails to cure it within five calendar days after the rendering of the
arbitration award,



the Non-Defaulting Party may, by written notice given to the Defaulting Party at
any time while the default continues, terminate the interest of the Defaulting
Party in and to this Agreement.
 
12.4                      Termination.   In addition to the foregoing it is
hereby acknowledged and agreed by the Parties hereto that this Agreement will be
terminated in the event that:


 
(a)
the Acquirer’s Ratification is not received within five business days of the due
and complete execution of this Agreement by each of the Parties hereto;



 
(b)
the Acquirer fails to complete a successful and Acquirer’s Initial Due Diligence
review of the Company’s business and operations within thirty calendar days of
the prior satisfaction by the Acquirer of the Acquirer’s Ratification;



 
(c)
the conditions specified in section “5.1” hereinabove have not been satisfied at
or prior to the Time of Closing;



 
(d)
either of the Parties hereto has not either satisfied or waived each of their
respective conditions precedent at or prior to the Time of Closing in accordance
with the provisions of Article “5” hereinabove unless extended;



(e)  
either of the Parties hereto has failed to deliver or caused to be delivered any
of their respective documents required to be delivered by Articles “5” and “6”
hereinabove at or prior to the Time of Closing in accordance with the provisions
of Articles “5” and “6” unless extended; or



(f)  
the Closing has not occurred on or before June 30, 2009, or such later date, all
in accordance with section “6.2” hereinabove; or



(g)  
by agreement in writing by each of the Parties hereto;



and in such event this Agreement will be terminated and be of no further force
and effect other than the obligations under Article “8” hereinabove.
 
 
 

--------------------------------------------------------------------------------

 
Article 13
NOTICE

 
13.1                      Notice.   Each notice, demand or other communication
required or permitted to be given under this Agreement shall be in writing and
shall be sent by prepaid registered mail deposited in a post office addressed to
the Party entitled to receive the same, or delivered to such Party, at the
address for such Party specified above.  The date of receipt of such notice,
demand or other communication shall be the date of delivery thereof if
delivered, or, if given by registered mail as aforesaid, shall be deemed
conclusively to be the third calendar day after the same shall have been so
mailed, except in the case of interruption of postal services for any reason
whatsoever, in which case the date of receipt shall be the date on which the
notice, demand or other communication is actually received by the addressee.
 
13.2                      Change of Address.   Either Party may at any time and
from time to time notify the other Party in writing of a change of address and
the new address to which notice shall be given to it thereafter until further
change.
 
Article 14
GENERAL PROVISIONS

 
14.1                      Entire Agreement.   This Agreement constitutes the
entire agreement to date between the Parties hereto and supersedes every
previous agreement, communication, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise, between the Parties with respect to the subject matter of this
Agreement and including, without limitation, the agreement as between the
Acquirer, the Vendors and the Company.
 
14.2                      Enurement.   This Agreement will enure to the benefit
of and will be binding upon the Parties hereto, their respective heirs,
executors, administrators and assigns.
 
14.3                      Schedules.   The Schedules to this Agreement are
hereby incorporated by reference into this Agreement in its entirety.
 
14.4                      Time of the Essence.   Time will be of the essence of
this Agreement.
 
14.5                      Representation and Costs.   It is hereby acknowledged
by each of the Parties hereto that, as between the Parties hereto, Jensen Lunny
MacInnes Law Corporation, acts solely for the Acquirer, and that each of the
Vendors and the Company have been advised by Jensen Lunny MacInnes Law
Corporation to obtain independent legal advice with respect to their respective
reviews and execution of this Agreement.  In addition, it is hereby further
acknowledged and agreed by the Parties hereto that each Party to this Agreement
will bear and pay its own costs, legal and otherwise, in connection with its
respective preparation, review and execution of this Agreement, and, in
particular, that the costs involved in the preparation of this Agreement, and
all documentation necessarily involved thereto, by Jensen Lunny MacInnes Law
Corporation shall be at the cost of the Acquirer.


 
 

--------------------------------------------------------------------------------

 
14.6                      Applicable Law.   This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Nevada, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.


14.7                      Further Assurances.   The Parties hereto hereby,
jointly and severally, covenant and agree to forthwith, upon request, execute
and deliver, or cause to be executed and delivered, such further and other
deeds, documents, assurances and instructions as may be required by the Parties
hereto or their respective counsel in order to carry out the true nature and
intent of this Agreement.


14.8                      Severability and Construction.   Each Article,
section, paragraph, term and provision of this Agreement, and any portion
thereof, shall be considered severable, and if, for any reason, any portion of
this Agreement is determined to be invalid, contrary to or in conflict with any
applicable present or future law, rule or regulation in a final unappealable
ruling issued by any court, agency or tribunal with valid jurisdiction in a
proceeding to any of the Parties hereto is a party, that ruling shall not impair
the operation of, or have any other effect upon, such other portions of this
Agreement as may remain otherwise intelligible (all of which shall remain
binding on the Parties and continue to be given full force and agreement as of
the date upon which the ruling becomes final).


14.9                      Captions.   The captions, section numbers, Article
numbers and Schedule numbers appearing in this Agreement are inserted for
convenience of reference only and shall in no way define, limit, construe or
describe the scope or intent of this Agreement nor in any way affect this
Agreement.


14.10                    Currency.   Unless otherwise stipulated, all references
to money amounts herein shall be in lawful money of the United States.


14.11                    Counterparts.   This Agreement may be signed by the
Parties hereto in as many counterparts as may be necessary, and via facsimile if
necessary, each of which so signed being deemed to be an original and such
counterparts together constituting one and the same instrument and,
notwithstanding the date of execution, being deemed to bear the effective
Execution Date as set forth on the front page of this Agreement.


14.12                     No Partnership or Agency.   The Parties hereto have
not created a partnership and nothing contained in this Agreement shall in any
manner whatsoever constitute any Party the partner, agent or legal
representative of any other Party, nor create any fiduciary relationship between
them for any purpose whatsoever.  No Party shall have any authority to act for,
or to assume any obligations or responsibility on behalf of, any other party
except as may be, from time to time, agreed upon in writing between the Parties
or as otherwise expressly provided.
 
 
 

--------------------------------------------------------------------------------

 
14.13                     Consents and Waivers.   No consent or waiver expressed
or implied by either Party hereto in respect of any breach or default by any
other Party in the performance by such other of its obligations hereunder shall:


 
(a)
be valid unless it is in writing and stated to be a consent or waiver pursuant
to this section;



 
(b)
be relied upon as a consent to or waiver of any other breach or default of the
same or any other obligation;



 
(c)
constitute a general waiver under this Agreement; or



 
(d)
eliminate or modify the need for a specific consent or waiver pursuant to this
section in any other or subsequent instance.





IN WITNESS WHEREOF each of the Parties hereto has hereunto executed this
Agreement as of the Execution Date as set forth on the front page of this
Agreement.

                 
AMR PROJECT PERU, S.A.C.
)
 
the Company herein,
)
   
)
   
)
 
Per: /s/ Antonio Rotundo
)
 
Authorized Signatory
)
   
)
 
Antonio Rotundo, Sub. General Manager
)
 
(print name and title)
                     
AFFINITY GOLD CORP.,
)
 
the Acquirer herein,
)
   
)
   
)
 
Per: /s/ Corey Sandberg
)
 
Authorized Signatory
)
   
)
 
Corey Sandberg, Secretary and Director
)
 
(print name and title)
         

 
 
 

--------------------------------------------------------------------------------

 
 

     
SIGNED and DELIVERED by
)
 
ANTONIO ROTUNDO, a Vendor
)
 
herein, in the presence of:
)
   
)
 
/s/ Michael Distefano
)
 
Witness Signature
)
/s/ Antonio Rotundo
 
)
ANTONIO ROTUNDO
3 Goodman Cres.
)
 
Witness Address
)
   
)
 
Michael Distefano
)
 
Witness Name and Occupation
)
                   
SIGNED and DELIVERED by
)
 
MARIO ROTUNDO, a Vendor
)
 
herein, in the presence of:
)
   
)
 
/s/ Michael Distefano
)
 
Witness Signature
)
/s/ Mario Rotundo
 
)
MARIO ROTUNDO
3 Goodman Cres.
)
 
Witness Address
)
   
)
 
Michael Distefano
)
 
Witness Name and Occupation
)
 

 
 
 

--------------------------------------------------------------------------------

 
Schedule A


This is Schedule “A” to that certain Share Exchange Agreement among Affinity
Gold Corp., AMR Project Peru, S.A.C. and the vendor shareholders of AMR Project
Peru, S.A.C.




Company Stock and Vendors

                  Issued Capital:
 
S/.156,250.00 represented by 156,250 shares of a face value of S/.1.00 each.
          Paid up Capital:
 
S/.156,250.00 represented by 156,250 shares of a face value of S/.1.00 each.
          Vendors:  
 
   
Antonio Rotundo:
113,156
     
Av. Arenales 335
     
Cercado, Lima, Peru
           
Mario Rotundo:
43,094
     
Av. Arenales 335
     
Cercado, Lima, Peru
       
Company´s shares to be transferred by each Vendor to Acquirer:
           
Antonio Rotundo:
113,155
     
Av. Arenales 335
     
Cercado, Lima, Peru
           
Mario Rotundo:
43,094
     
Av. Arenales 335
     
Cercado, Lima, Peru

 
 
 

--------------------------------------------------------------------------------

 


Schedule B


This is Schedule “B” to that certain Share Exchange Agreement among Affinity
Gold Corp., AMR Project Peru, S.A.C. and the vendor shareholders of AMR Project
Peru, S.A.C.




Material Contracts




1.
Private Contract for Mining Operation between Nestor Enrique Borda and AMR
Project Peru, S.A.C., dated January 11, 2006



2.


3.


 
 

--------------------------------------------------------------------------------

 


Schedule C


This is Schedule “C” to that certain Share Exchange Agreement among Affinity
Gold Corp., AMR Project Peru, S.A.C. and the vendor shareholders of AMR Project
Peru, S.A.C.




Mining Concession Rights and Permits








Refer to the attached materials




 
 
 
 

--------------------------------------------------------------------------------

 
[page1x1x1.jpg]
 
 

--------------------------------------------------------------------------------

 
[page2x2x1.jpg]

 
 

--------------------------------------------------------------------------------

 
[page3x3x1.jpg]
 
 

--------------------------------------------------------------------------------

 
[page4x4x1.jpg]
 
 

--------------------------------------------------------------------------------

 
[page5x5x1.jpg]

 
 

--------------------------------------------------------------------------------

 
[page6x6x1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
Schedule D


This is Schedule “D” to that certain Share Exchange Agreement among Affinity
Gold Corp., AMR Project Peru, S.A.C. and the vendor shareholders of AMR Project
Peru, S.A.C.




Encumbrances


None.




 
 

--------------------------------------------------------------------------------

 


Schedule E


This is Schedule “E” to that certain Share Exchange Agreement among Affinity
Gold Corp., AMR Project Peru, S.A.C. and the vendor shareholders of AMR Project
Peru, S.A.C.




Pending, Outstanding or Unresolved Claims or Grievances


None.




 
 

--------------------------------------------------------------------------------

 
Schedule F


This is Schedule “F” to that certain Share Exchange Agreement among Affinity
Gold Corp., AMR Project Peru, S.A.C. and the vendor shareholders of AMR Project
Peru, S.A.C.




Banks and Bank Accounts


Bank:                                BBVA Banco Continental
Address:                      Larco 1200, Miraflores, Lima
Telephone:                                211-5148
 
Account in US Dollars No.0100056926
Account in Nuevos Soles No. 0100064465
 
 